Citation Nr: 0702494	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
December 1965.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

Prostatitis is first shown more than 30 years after service 
discharge, and has not been attributed to service by 
competent evidence.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
May 2004 essentially complied with statutory notice 
requirements as outlined above.  While this notice was 
provided after the claim's initial adjudication, the Board 
finds that there is no prejudice to the appellant because a 
June 2004 Supplemental Statement of the Case (SSOC) was 
issued by the RO and this constitutes subsequent process.  
Likewise, notice of the disability rating and effective date 
elements was provided in May 2006 after the initial 
adjudication.  But, again, a September 2006 SSOC was issued 
by the RO and this constitutes subsequent process.  The Board 
stresses that these timing errors are non-prejudicial to the 
appellant because he was not deprived of information needed 
to substantiate his claims and, in the end, the weight of the 
evidence is against his claims.  As the benefit sought could 
not be awarded even had there been no timing defect, the 
appellant is not prejudiced by a decision in this case.  
Also, the appellant has not shown how any error was 
prejudicial and the essential fairness of the adjudication 
was not affected.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant appeared for 
a hearing in April 2004.  Additional private medical records 
were received by VA in May 2006, which the appellant alleged 
were pertinent to his claim.  No other record has been 
identified as missing by the appellant.  We find that there 
is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Initially, the Board notes that there is no allegation that 
prostatitis arose because of combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.  The appellant argues that he has prostatitis as 
a result of service, including exposure to Agent Orange.  
Transcript at 3 (2004).

In weighing the appellant's statements and medical records, 
the Board concludes that the preponderance of the evidence is 
against service connection for prostatitis.  Service medical 
records, including service separation examination dated 
December 1965, are negative for prostatitis.  In fact, the 
pertinent evaluation was normal.  VA treatment records dated 
February 2001 to April 2004 reflect the first documented 
evidence of prostatitis, more than 30 years after service 
discharge.  These records show that, in March 2001, 
prostatitis was diagnosed.  A June 2001 treatment record 
notes a prior prostate examination was normal.  An April 2004 
record notes, "No prostatic antigen in last 1y."  Although 
the appellant reported recent treatment for prostatitis at a 
private medical center during his personal hearing in April 
2004, private treatment records dated October and November 
1999 from this facility were silent for prostatitis.

There are no complaints or findings for prostatitis in 
service or soon after service.  The appellant testified that 
he did not experience prostatitis until 1990, but he believed 
that it was possibly related to herbicide exposure in service 
and that presumptive service connection was warranted.  There 
are certain diseases for which presumptive service connection 
is warranted when a veteran is exposed to an herbicide agent 
in service.  38 C.F.R. §§ 3.307, 3.308(e).  However, 
prostatitis (unlike prostate cancer) is not a disease for 
which the law accords presumptive service connection.  
38 C.F.R. § 3.308(e).  Moreover, competent evidence has not 
been presented showing the onset of prostatitis more than 30 
years after service discharge is due to herbicide exposure in 
service or any other in-service event.  The appellant is not 
competent to provide a medical opinion as to the cause of his 
prostatitis.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (19997)("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.").  As the evidence of record 
is not in equipoise, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  Accordingly, the claim is denied.


ORDER

Service connection for prostatitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


